Exhibit (10.33)
(THE MCGRAW-HILL COMPANIES LOGO) [y88684y8868401.gif]

         
 
  Harold McGraw III
Chairman, President and
Chief Executive Officer   1221 Avenue of the Americas
New York, NY 10020-1095
212 512 6205 Tel
212 512 4502 Fax
hmcgraw@mcgraw-hill.com

November 2, 2010
Mr. Jack F. Callahan, Jr.
3608 Caruth Blvd
University Park, TX
Dear Jack:
I am extremely pleased to confirm our employment offer to you to join The
McGraw-Hill Companies as Executive Vice President and Chief Financial Officer.
In this position, you will report directly to me. Your base salary will be
$31,250 semi-monthly ($750,000 computed on an annual basis). Your official start
date will be on a mutually agreeable date.
Subject to the approval of the Compensation Committee of the Board of Directors:

  •   You will receive a one-time cash signing bonus of $200,000 payable within
30 days of your start date. If within 12 months of your start date, you
voluntarily separate from The McGraw-Hill Companies, you agree to full
restitution of this amount to The McGraw-Hill Companies.     •   In the event
that you do not receive a 2010 cash bonus from your current employer in the
amount of $183,000, a cash payment of up to $183,000 will be made to you within
30 days of your employment in order to ensure that you receive a total payment
of $183,000 for this award.     •   You will be eligible to participate in the
2011 McGraw-Hill Key Executive Short-Term Incentive Compensation Plan. Payment
under the Plan, if any, will be based on the degree of achievement of the
established financial objective(s) and your individual performance and
contributions based on your manager’s assessment of your performance within the
provisions of the pool-based program. For the 2011 Plan Year, your target
opportunity will be $450,000. Payment is subject to your being employed by The
McGraw-Hill Companies on the Plan payout date on or before March 15, 2012.     •
  You will also be eligible to participate in the McGraw-Hill Long-Term Stock
Incentive Program. Under this Program, for 2011 you will receive a long-term
incentive opportunity of $1,000,000, of which 50% will be granted as Performance
Share Units (PSU) and 50% as Stock Options. These stock-based awards will be
made on April 1, 2011, and details will be provided in your grant documents.

www.mcgraw-hill.com

 



--------------------------------------------------------------------------------



 



 2 

      Your PSU Award will be determined by dividing 50% of your long-term
incentive opportunity by $38.67 (a pre-established conversion value approved by
the Compensation Committee of the Board of Directors). The achievement of the
2011 PSU Award will be based on the achievement of an Earnings Per Share growth
goal established by the Compensation Committee, with the earned shares ranging
from 0% of the target award up to a maximum of 200% of the target award.        
The number of Stock Options you receive will be based on the fair value of
$9.75, a pre-established conversion value approved by the Compensation
Committee, (i.e., 50% of your long-term grant value divided by $9.75). The
exercise price of your options will be the closing price of the Company stock on
April 1, 2011. Your stock option grant will vest at the rate of 50% on the first
anniversary of the grant and 50% on the second anniversary of the grant, and is
exercisable for a ten-year period from the date of the grant.         Please
note, if the actual stock price on April 1, 2011 is higher than the $38.67/$9.75
pre-established conversion values, the higher stock price and associated
binominal value will be used to determine the number of units/options under your
2011 award.     •   In addition, you will receive a Restricted Stock Award with
a value of $600,000. This award will be made within 30 days of your start date.
Your award will vest at the rate of 50% on the second anniversary of the award
and 50% on the fourth anniversary of the award. You will have voting rights and
receive dividend equivalents on the shares during the restricted period.     •  
As additional incentive, you will receive a cash bridge payment of $400,000 on
or before March 15, 2012 and another cash bridge payment of $400,000 on or
before March 15, 2013. It is understood and agreed that you will receive the
full bridge payments for 2012 and 2013 unless you voluntarily terminate your
employment or are terminated for Cause prior to the respective payment dates. In
the event of a Change in Control, as defined under our incentive programs, any
outstanding bridge payment(s) will be immediately paid to you in cash upon the
consummation of the Change in Control.

It is our expectation that you will be purchasing a primary residence in the New
York City metro area within one year after joining the Company and relocating
(your family) at some point thereafter. As a result, you are eligible for
relocation assistance through The McGraw-Hill Companies’ third party vendor.
Additional information about relocation assistance will follow under separate
cover. If within 12 months of your start date, you voluntarily separate from The
McGraw-Hill Companies, you agree to full restitution of all expenses incurred by
The McGraw-Hill Companies.
As additional consideration, you will be eligible for up to six months of
reasonable temporary housing in Manhattan, and you will be eligible to travel
home every other week during this six month period at the Company’s expense.

 



--------------------------------------------------------------------------------



 



 3 
Additionally, you will be eligible for up to three months of coverage for
duplicate housing costs, and you will be eligible for up to four days of the
services of a specialized unpacking service to assist you in the move into your
new home.
You will be eligible to receive all benefits routinely made available to all
McGraw-Hill employees at comparable levels, and you will be subject to all
applicable policies of The McGraw-Hill Companies.
Effective with your employment, you shall participate in the Senior Executive
Severance Plan which currently provides a minimum of six months salary and a
maximum of twelve months salary (depending on completed years of service) in the
event of a “Termination of Employment at Company Convenience” as defined in the
Plan. In addition, you will receive a supplemental payment, equal to your
severance payment, provided you sign a release.
Effective with your employment, you will participate in the Management
Supplemental Death and Disability Plan, which provides for pre-retirement death
benefits equal to two times your annual base salary. Should you become disabled
while employed by The McGraw-Hill Companies, you shall be provided with a
monthly disability income benefit, as defined under the Plan, and reduced by
certain plan-specified offsets.
Effective with your employment, you will be subject to Executive Stock Ownership
Guidelines, which require senior executives to accumulate and hold ownership of
the Company’s common stock in order to align executive interests with those of
our shareholders. For your grade, the ownership level is equal to three times
your base salary. There is no pre-set time period to acquire this amount of
ownership; however you will be required to hold any shares you earn or acquire
under the Long-Term Incentive Program — Restricted Stock, PSU Awards and Stock
Options — until you meet the ownership requirement. Additional details on these
guidelines will be sent to you separately.
For perquisites, you will be entitled to the following:

  •   Access to 49th floor apartments in Headquarters Building for overnight
stays in New York City     •   Personalized Parking Pass for garage in
Headquarters Building     •   Reimbursement for tax preparation services up to
$2,200 per year (begins for the tax year in which you join the Company)     •  
First Class Air Travel Program     •   Annual Executive Physical     •  
Allowance of up to $1,200 per year toward a health club membership     •  
Access to 50th floor Private Dining Rooms in Headquarters Building

Please note that your offer of employment with The McGraw-Hill Companies is
contingent upon the successful completion of a background investigation, which
will be administered by an independent third-party vendor, Sterling Testing
Systems. The investigation will include employment and education verification,
as well as a criminal history and credit review.

 



--------------------------------------------------------------------------------



 



 4 
This offer does not guarantee your employment with The McGraw-Hill Companies for
a specific length of time. Therefore, neither you nor The McGraw-Hill Companies
is making a commitment to the other to continue an employment relationship,
which may be terminated by either of us at any time, subject only to the terms
of this letter.
Under the Immigration Reform and Control Act of 1986, you must provide proof of
your identify and eligibility to work in the United States within the first
three days of your employment.
Jack, we are all pleased about your joining the management team here at The
McGraw-Hill Companies. There will be many challenges ahead of you, and we are
all confident that you have the background and expertise required to attain our
growth objectives. If the terms of your employment as outlined above are
acceptable, please indicate by signing and dating below. You should return the
signed letter to me at your earliest convenience.
Sincerely,
-s- HAROLD McGRAW III [y88684y8868402.gif]
Harold McGraw III
Signed and agreed to on this
9th day of November, 2010
-s- Jack F. Callahan [y88684y8868403.gif]

 